Title: To Thomas Jefferson from Benjamin H. Latrobe, 15 December 1802
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


          
            Dear Sir
            Philadelphia Decr. 15th. 1802.
          
          Captain Dale, of the Un. State’s Navy, called upon me this morning, and in conversation upon the Naval Arsenal or Dry Docks proposed by You to be erected at the Federal City, which he most warmly approved,—he informed me that the Swedish Government had lately conceived the idea of adopting the same means of preserving their Navy in times of peace. The Swedish Admiral Söderstrom described to him the situation of the Dock which was then in the progress of construction. It was intended to contain 8 Ships of 74 Guns, and another was projected to contain 12, in all making provision for 20 Ships of the line. The situation was remarkably favorable. Deep water close to a perpendicular rock which can be easily wrought, gives the opportunity of excavating the dock, the rock forms the Wall, and the roof is laid over, at such a higth that the ships go in with their lower Masts standing. Captain Dale did not exactly know how the Ships were worked into the dock,—but from his description of the situation I presume they are tide docks.—Admiral Söderstrom said, that the Vessels were to be washed with fresh Water, perfectly drained, & opened to a circulation of Air,—and that he had no doubt of their remaining in perfect repair in the dock for a Century, and gave many reasons for his opinion which were convincing.— 
          This example of Sweden, added to that of Venice, may perhaps outweigh, the argument with which our Philadelphian federalists hope to answer every thing that can be said in their favor,—“the British have never erected them,”—of course they cannot be worth erecting.—I hope you will excuse this intrusion on your time,—as perhaps you are already acquainted with the facts, I have related.—Should they however be new, they may be useful in the hands of those who have to combat objections, such as are made by party men, who consider nothing an improvement worth adopting, that has not the sanction of Europaean practice. 
          I am with the sincerest respect Your much obliged hble Sevt 
          
            B Henry Latrobe.
          
         